Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment dated 05/02/2022, in which claims 5, 7, 14 were amended, claims 1-4, 10-11, 19-26, 28-33, 36-44, 49-53, 56-57 were cancelled, claims 58-80 were added has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 71 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 71, claim 71 requires the first conductive level comprises conductively-doped silicon while claim 7 on which claim 71 depends requires the second conductive level comprising conductively-doped germanium. The original specification does not describe an embodiment in which materials of conductive levels are different from each other as claimed. Therefore, one of ordinary skills is unable to determine that Applicant was in possession of an invention in which the first conductive level comprises conductively-doped silicon and the second conductive level comprises conductively-doped germanium.  Further, there is no description of any such steps whether conventional or inventive that demonstrates possession thereof or therefor. Accordingly, claim 71 was not in possession of Applicant at the time of filing.
The specification is required to be in such full, clear, concise, and exact terms as to enable any person skilled in the art or science to which the invention or discovery appertains, or with which it is most nearly connected, to make and use the same (37 C.F.R. 1.71). 
The instant specification lacks any description of an actual reduction to practice which would be evidenced by specific examples, drawings and an accompanied description of structural features and/or an accompanied description of processing steps, etc. that are sufficiently detailed to show that Applicant was in possession of the claimed invention as a whole. Thus there is no evidence of a complete specific application or embodiment to satisfy the requirement that the description is set forth “in such full, clear, concise, and exact terms” to show possession of the claimed invention. Fields v. Conover, 443 F.2d 1386, 1392, 170 USPQ 276, 280 (CCPA 1971).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 75-80 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 75, claim 75 recites the limitation “the first conductive level”. There is insufficient antecedent basis for this limitation in the claim.
For the purpose of this Action, the above limitation of claim 75 will be interpreted and examined as -- the first conductive element--

Regarding claims 76-77, claims 76-77 recites “the conductively-doped semiconductor material.” It is unclear the above limitation refers to the conductive-doped semiconductor material of the third conductive element or refers to the conductive-doped semiconductor material of the first conductive element. 
For the purpose of this Action, the conductive-doped semiconductor material of the third conductive element is interpreted as the same as the conductive-doped semiconductor material of the first conductive element.
Regarding claim 78, claim 78 recites the limitation “the second conductive level”. There is insufficient antecedent basis for this limitation in the claim.
For the purpose of this Action, the above limitation of claim 78 will be interpreted and examined as -- the second conductive element--

Regarding claims 79-80, claims 76-77 recites “the conductively-doped semiconductor material.” It is unclear the above limitation refers to the conductive-doped semiconductor material of the third conductive element or refers to the conductive-doped semiconductor material of the second conductive element. 
For the purpose of this Action, the conductive-doped semiconductor material of the third conductive element is interpreted as the same as the conductive-doped semiconductor material of the second conductive element.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6, 73-80 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (US Pub. 20130075856) in view of Kajiyama (US Pat. 6861752), NII (US Pub. 20160181255), and Kim (US Pub. 20130146974), or, in the alternative, under 35 U.S.C. 103 as obvious over Kajiyama (US Pat. 6861752) in view of Tsai et al. (US Pub. 20130075856), NII (US Pub. 20160181255), and Kim (US Pub. 20130146974).
Regarding claim 5, 73, 74, Tsai et al. discloses in Fig. 1 an apparatus comprising: 
a semiconductor substrate [12]; 
a well region [20] extending into the semiconductor substrate [12]; 
a transistor region [24 and 26] extending into the well region [20][paragraph [0018]];
a first conductive element [M1] over the well region [20]; 
a second conductive element [any of M3-M8] over the first conductive element [M1]; 
a connecting element [via contact structure coupling to doped region 22] extending from the second conductive element [any of M3-M8] to contact the well region [20], the connecting element [via contact structure coupling to doped region 22]  laterally spaced from the transistor region [24 and 26] and; 
a third conductive element [M2] between the first conductive element [M1] and the second conductive element [any of M3-M8];
wherein the connecting element [via structure coupling to doped region 22] contacts a heavily-doped diffusion region [22] in the well region [20];
wherein the well region [20] is over a deep well region [14], the deep well region [14] being a separate and distinct structure from the well region [20]. 
Tsai et al. fails to disclose
an entirety of the third conductive element comprising a conductively- doped semiconductor material;
wherein the conductively-doped semiconductor material comprises silicon;
wherein the conductively-doped semiconductor material comprises germanium;
Kim et al. discloses in paragraph [0054]
an entirety of a conductive element [193, 195, 197] comprising a conductively- doped semiconductor material;
wherein the conductively-doped semiconductor material comprises silicon;
wherein the conductively-doped semiconductor material comprises germanium;
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Kim into the method of Tsai et al. to include an entirety of the third conductive element comprising a conductively- doped semiconductor material; wherein the conductively-doped semiconductor material comprises silicon; wherein the conductively-doped semiconductor material comprises germanium. The ordinary artisan would have been motivated to modify Tsai et al. in the above manner for the purpose of providing suitable alternative materials of conductive elements [paragraph [0054] of Kim et al.].
Tsai et al. fails to disclose
the third conductive element comprises a voltage supply line.
NII discloses in Fig. 6, paragraph [0196]
the third conductive element [second layer embedded wiring M2] comprises a voltage supply line.
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of NII into the method of Tsai et al. to include the third conductive element comprises a voltage supply line. The ordinary artisan would have been motivated to modify Tsai et al. in the above manner for the purpose of providing suitable intended functions of the wiring formed in the second wiring layer of the multilayer wiring structure [paragraph [0196] of NII]. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Tsai et al. fails to disclose 
a hole extending through the first conductive element, an interior region of the hole being lined with a donut-shaped insulative region; 
the donut-shaped insulative region having an opening passing therethrough; 
the connecting element passing through the hole by passing through the opening in the donut-shaped insulative region; 
an additional hole extending through the third conductive element; and 
wherein the connecting element passes through both the hole and the additional hole.
Kajiyama discloses in Fig. 5, Fig. 6A-6C, Fig. 7A-7C, Fig. 21, column 4, column 5, column 14, lines 23-31
a hole [13a or 68] extending through the first conductive element [first metal layer 11a or 66], an interior region of the hole being lined with a donut-shaped insulative region [insulating formed at the gap between contact fringes and wiring lines][column 5, lines 21-25]; 
the donut-shaped insulative region having an opening passing therethrough; 
the connecting element [12 or 65] passing through the hole [68] by passing through the opening in the donut-shaped insulative region; 
an additional hole [13b or 72] extending through the third conductive element [11b or 70]; and 
wherein the connecting element [12 or 65] passes through both the hole [13a or 68] and the additional hole [13b or 72].

    PNG
    media_image1.png
    435
    484
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    776
    443
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Kajiyama into the method of Tsai et al. to include a hole extending through the first conductive element, an interior region of the hole being lined with a donut-shaped insulative region; the donut-shaped insulative region having an opening passing therethrough; the connecting element passing through the hole by passing through the opening in the donut-shaped insulative region; an additional hole extending through the third conductive element; and wherein the connecting element passes through both the hole and the additional hole. The ordinary artisan would have been motivated to modify Tsai et al. in the above manner for the purpose of providing a multilayered wiring structure having a large wiring width and thus enabling to minimize an increase in device area which is advantageous to micropatterning and enabling the wiring line to which a large current is supplied to be arranged even on the lower layer of the multilayered wiring; providing a method for forming via contact structure of a multilayered wiring structure in which deep contact is not necessary and thus can adopt a general contact process and prevent voids which may be generated in formation of a deep contact [column 4, lines 35-50, column 5, lines 35-52 of Kajiyama].  
Alternatively, 
Regarding claims 5, 73 and 74, Kajiyama discloses in Fig. 15, Fig. 16 an apparatus comprising: 
a semiconductor substrate [21]; 
a first conductive element [27] over the semiconductor substrate [21]; 
a second conductive element [37’] over the first conductive element [27]; 
a hole [29] extending through the first conductive element [27], an interior region of the hole being lined with a donut-shaped insulative region [25]; the donut-shaped insulative region [25] having an opening passing therethrough; 
a connecting element [34’, 38, 34, 26] extending from the second conductive element [37’] to a doped region [23] of the substrate, and passing through the hole [29] by passing through the opening in the donut-shaped insulative region [25]; 
a third conductive element [27’] between the first conductive element [27] and the second conductive element [37’]; 
an additional hole [29’] extending through the third conductive element [27’]; and 
wherein the connecting element [34’, 38, 34, 26] passes through both the hole [29] and the additional hole [29’].  

    PNG
    media_image3.png
    560
    1006
    media_image3.png
    Greyscale

Kajiyama fails to disclose
an entirety of the third conductive element comprising a conductively- doped semiconductor material;
wherein the conductively-doped semiconductor material comprises silicon;
wherein the conductively-doped semiconductor material comprises germanium;
Kim et al. discloses in paragraph [0054]
an entirety of a conductive element [193, 195, 197] comprising a conductively- doped semiconductor material;
wherein the conductively-doped semiconductor material comprises silicon;
wherein the conductively-doped semiconductor material comprises germanium;
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Kim into the method of Kajiyama to include an entirety of the third conductive element comprising a conductively- doped semiconductor material; wherein the conductively-doped semiconductor material comprises silicon; wherein the conductively-doped semiconductor material comprises germanium.  The ordinary artisan would have been motivated to modify Kajiyama in the above manner for the purpose of providing suitable alternative materials of conductive elements [paragraph [0054] of Kim et al.].
Kajiyama fails to explicitly disclose
a well region extending into the semiconductor substrate;
a transistor region extending into the well region;
the connecting element laterally spaced from the transistor region and extending from the second conductive element to contact the well region.
Tsai et al. discloses in Fig. 1 
a well region [20] extending into the semiconductor substrate [12]; 
a transistor region [24 and 26] extending into the well region [20];
the connecting element [via contact structure] laterally spaced from the transistor region [24 and 26] and extending from the second conductive element [M3] to contact the well region [20]. 
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Tsai et al. into the method of Kajiyama to include a well region extending into the semiconductor substrate; a transistor region extending into the well region; the connecting element laterally spaced from the transistor region and extending from the second conductive element to contact the well region.  The ordinary artisan would have been motivated to modify Kajiyama in the above manner for the purpose of providing a IC structure and providing a substrate with suitable doped regions for forming the IC device [paragraph [0011], [0018] of Tsai et al.].
Tsai et al. and Kajiyama fails to disclose
the third conductive element comprises a voltage supply line.
NII discloses in Fig. 6, paragraph [0196]
the third conductive element [second layer embedded wiring M2] comprises a voltage supply line.
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of NII into the method of Tsai et al. and Kajiyama to include the third conductive element comprises a voltage supply line. The ordinary artisan would have been motivated to modify Tsai et al. and Kajiyama in the above manner for the purpose of providing suitable intended functions of the wiring formed in the second wiring layer of the multilayer wiring structure [paragraph [0196] of NII]. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Regarding claim 6, Tsai et al. also discloses in Fig. 1 an additional connecting element coupled between the first conductive element [M1] and the third conductive element [M2]. 
In addition, Kajiyama discloses in Fig. 15, Fig. 16 
an additional connecting element [39] coupled between the first conductive element [27] and the third conductive element [27’].  

Regarding claims 75-80, Tsai et al. fails to disclose
wherein an entirety of the first conductive element comprises the conductively-doped semiconductor material;
 wherein the conductively-doped semiconductor material comprises silicon.
wherein the conductively-doped semiconductor material comprises germanium.
wherein an entirety of the second conductive elementcomprises the conductively-doped semiconductor material;
wherein the conductively-doped semiconductor material comprises silicon;
wherein the conductively-doped semiconductor material comprises germanium.
Kim et al. discloses in paragraph [0054]
an entirety of a conductive element [193, 195, 197] comprising a conductively- doped semiconductor material;
wherein the conductively-doped semiconductor material comprises silicon;
wherein the conductively-doped semiconductor material comprises germanium.
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Kim into the method of Tsai et al. to include wherein an entirety of the first conductive element comprises the conductively-doped semiconductor material; wherein the conductively-doped semiconductor material comprises silicon; wherein the conductively-doped semiconductor material comprises germanium; wherein an entirety of the second conductive element comprises the conductively-doped semiconductor material; wherein the conductively-doped semiconductor material comprises silicon; wherein the conductively-doped semiconductor material comprises germanium. The ordinary artisan would have been motivated to modify Tsai et al. in the above manner for the purpose of providing suitable alternative materials of conductive elements [paragraph [0054] of Kim et al.].

Claims 7-9, 70-72 are rejected under 35 U.S.C. 103 as being unpatentable over Chun et al. (US Pub. 20040159858) in view of Kajiyama (US Pat. 6861752), Law et al. (US Pub. 20090160531) and Kim et al. (US Pub. 20130146974).
Regarding claim 7, Chun et al. discloses in Fig. 1, paragraph [0015]-[0021] an apparatus comprising: 
a semiconductor substrate; 
a pair of well regions [169, 171] extending into the semiconductor substrate; one of the well regions being a p-well region [169], and the other of the well regions being an n-well region [171][paragraph [0016]]; 
a first conductive level [a first metal layer comprising lines 180, 184] over the p-well region [169] and over the n-well region [171]; the first conductive level [a first metal layer comprising lines 180, 184] comprising a first conductive element [180] directly over the p-well region [169], and comprising a second conductive element [184] directly over the n-well region [171][paragraph [0020]];
a second conductive level [a second metal layer comprising lines 181,183,186,185,187,189] over the first conductive level [a first metal layer comprising lines 180, 184]; the second conductive level [a second metal layer comprising lines 181,183,186,185,187,189] comprising a plurality of p-well bias voltage lines [181, 185,187] and a plurality of n-well bias voltage lines [183,186,189], the plurality of p- and n- well bias voltage lines [181,183,186,185,187,189] all extending in the same direction; 
a first interconnect [via structure 161] coupling the p-well bias voltage [181] with the p-well region [169]; and
a second interconnect [via structure 163] coupling the n-well bias voltage [183] with the n-well region [171].
Chun et al. fails to disclose
an entirety of the second conductive level comprising a conductively- doped germanium.
Kim et al. discloses in paragraph [0054]
an entirety of a conductive level [193, 195, 197] comprising a conductively- doped germanium.
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Kim into the method of Kajiyama to include an entirety of the second conductive level comprising a conductively- doped germanium. The ordinary artisan would have been motivated to modify Kajiyama in the above manner for the purpose of providing suitable alternative materials of conductive elements [paragraph [0054] of Kim et al.].
Chun et al. fails to explicitly disclose
a transistor region in the p-well region;
the first interconnect spaced from the transistor region.
However, Chun et al. discloses in Fig.1 and Fig. 2, VSS lines are connected to source region of a transistor. Thus, it is so obvious that a transistor region [source region] in the p-well region [169] so that VSS line 180 can be electrically connected to. Chun et al. discloses in Fig. 1, the via structure 161 is spaced from the VSS line 180, thus it would be obvious that the first interconnect spaced from the transistor region connected to the VSS line. 
Law et al. discloses in Fig. 6
a transistor region [612 and 614] in the p-well region [608];
the first interconnect [via structure coupling to p-doped region 610] spaced from the transistor region [612 and 614].
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Law et al. into the method of Chun et al. to include a transistor region in the p-well region; the first interconnect spaced from the transistor region; wherein the first interconnect contacts a heavily-doped diffusion region in the p-well region; wherein the p-well region is over a deep well region, the deep well region being a separate and distinct structure from the p-well region. The ordinary artisan would have been motivated to modify Chun et al. in the above manner for the purpose of providing substrate having doped regions for forming an IC device [paragraph [0022], [0075]-[0078] of Law et al.]. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Chun et al. and Law et al. fail to disclose 
coupling the p-well bias voltage with the p-well region; and coupling the n-well bias voltage with the n-well region comprising:
a first hole passing through the first conductive element; 
the first hole being lined with a first insulative region having a first opening passing therethrough; 
a second hole passing through the second conductive element; the second hole being lined with a second insulative region having a second opening passing therethrough; 
the first interconnect extending through the first hole by passing through the first opening; and 
thePage 3the second interconnect extending through the second hole by passing through the second opening.
Kajiyama discloses in Fig. 5, Fig. 6A-6C, Fig. 7A-7C, Fig. 21, column 4, column 5, column 14, lines 23-31 
coupling a wiring line with a doped substrate region comprising:
a first hole [13a or 68] passing through the first conductive element [first metal layer 11a or 66]; 
the first hole [13a or 68] being lined with a first insulative region [insulating formed at the gap between contact fringes and wiring lines] having a first opening passing therethrough [column 5, lines 21-25]; 
a second hole [13c or 76] passing through the second conductive element [74]; the second hole [13c or 76] being lined with a second insulative region [insulating formed at the gap between contact fringes and wiring lines] having a second opening passing therethrough [column 5, lines 21-25]; 
a first interconnect [65] extending through the first hole [13a or 68] by passing through the first opening, and coupling with a first doped region; and 
a second interconnect [65] extending through the second hole [13a or 68] by passing through the second opening and coupling with a second doped region;
wherein the first insulative region  [insulating formed at the gap between contact fringes and wiring lines] comprises a ring structure.

    PNG
    media_image1.png
    435
    484
    media_image1.png
    Greyscale
 
    PNG
    media_image4.png
    769
    422
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Kajiyama into the method of Chun et al. and Law et al. to include coupling the p-well bias voltage with the p-well region; and coupling the n-well bias voltage with the n-well region comprising: a first hole passing through the first conductive element; the first hole being lined with a first insulative region having a first opening passing therethrough; a second hole passing through the second conductive element; the second hole being lined with a second insulative region having a second opening passing therethrough; the first interconnect extending through the first hole by passing through the first opening; and the second interconnect extending through the second hole by passing through the second opening.  The ordinary artisan would have been motivated to modify Chun et al. and Tsai et al. in the above manner for the purpose of providing a multilayered wiring structure having a large wiring width and thus enabling to minimize an increase in device area which is advantageous to micropatterning and enabling the wiring line to which a large current is supplied to be arranged even on the lower layer of the multilayered wiring; providing a method for forming via contact structure of a multilayered wiring structure in which deep contact is not necessary and thus can adopt a general contact process and prevent voids which may be generated in formation of a deep contact [column 4, lines 35-50, column 5, lines 35-52 of Kajiyama].  

 Regarding claim 8, Chun et al. discloses in Fig. 1 wherein the p-well region [169] is directly adjacent to the n-well region [171].  

Regarding claim 9, Chun et al. discloses in Fig. 1 the first conductive element [180] is coupled with Vss, and wherein the second conductive element [184] is coupled with Vdd.  
Law et al. also discloses in Fig. 6 
the first conductive element is coupled with Vss, and wherein the second conductive element is coupled with Vdd.  

Regarding claims 70-72, Chun et al. fails to disclose 
wherein the first conductive level comprises conductively-doped semiconductor material;
wherein the conductively-doped semiconductor material comprises silicon;
wherein the conductively-doped semiconductor material comprises germanium.
Kim et al. discloses in paragraph [0054]
a conductive level [193, 195, 197] comprises conductively-doped semiconductor material; 
wherein the conductively-doped semiconductor material comprises silicon;
wherein the conductively-doped semiconductor material comprises germanium.
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Kim into the method of Kajiyama to include wherein the first conductive level comprises conductively-doped semiconductor material; wherein the conductively-doped semiconductor material comprises silicon; wherein the conductively-doped semiconductor material comprises germanium. The ordinary artisan would have been motivated to modify Kajiyama in the above manner for the purpose of providing suitable alternative materials of conductive elements [paragraph [0054] of Kim et al.].

Claims 12- 13 are rejected under 35 U.S.C. 103 as being unpatentable over Chun et al. (US Pub. 20040159858) in view of Kajiyama (US Pat. 6861752), Law et al. (US Pub. 20090160531) and Kim et al. (US Pub. 20130145974) as applied to claim 7 above and further in view of Shaw et al. (US Pub. 20050051801).
Regarding claim 12, Chun et al. fails to disclose 
the apparatus comprising an n-type diffusion region over the p-well region, and comprising a p-type diffusion region over the n-well region; 
wherein the first conductive element is coupled with NMOS transistors associated with Page 4the n-type diffusion region; and 
wherein the second conductive element is coupled with PMOS transistors associated with the p-type diffusion region.  
Law et al. discloses in Fig. 6
the apparatus comprising an n-type diffusion region [612 and 614] in the p-well region [608], and comprising a p-type diffusion region [616 and 618] in the n-well region [604]; wherein the first conductive element is coupled with NMOS transistors associated with the n-type diffusion region [612]; and wherein the second conductive element is coupled with PMOS transistors associated with the p-type diffusion region [618].
Additionally or Alternatively, Shaw et al. discloses in Fig. 7, Fig. 10, paragraph [0051]-[0052], [0060]-[0061], 
the apparatus comprising an n-type diffusion region [750] over the p-well region [720], and comprising a p-type diffusion region [745] over the n-well region [715]; wherein the first conductive element [930] is coupled with NMOS transistors associated with Page 4the n-type diffusion region [750]; and wherein the second conductive element [910] is coupled with PMOS transistors associated with the p-type diffusion region [745].  
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Shaw et al. and/or Law et al. into the method of Chun et al. to include the apparatus comprising an n-type diffusion region over the p-well region, and comprising a p-type diffusion region over the n-well region; wherein the first conductive element is coupled with NMOS transistors associated with Page 4the n-type diffusion region; and wherein the second conductive element is coupled with PMOS transistors associated with the p-type diffusion region. The ordinary artisan would have been motivated to modify Chun et al. in the above manner for the purpose of providing suitable S/D doped regions for NMOS and PMOS [paragraph [0077] of Law et al.]; reducing current leakage and/or tune threshold voltage of FET and other cells associated therewith [paragraph [0025]-[0030] of Shaw et al.]

Regarding claim 13, Chun et al., Law et al. and Shaw et al. discloses wherein the first and second conductive elements are within a CMOS configuration.  

Allowable Subject Matter
Claims 14-18, 27, 34-35, 45-48, 54-55, 58-69 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Applicant’s amendment to the claims and arguments were persuasive. Specifically, prior art of record does not fairly disclose or make obvious the claimed device as a whole. 
Regarding claim 14, the closest prior art (which has been made of record) fail to disclose (by themselves or in combination) the limitations of “from the top view, the first interconnect comprising a pedestal having a rectangular shape that extends perpendicularly to the pair of the parallel lines in the second conductive level, the pedestal having a length that terminates proximate outer sides of the respective parallel lines” of claim 14 in combination with the additionally claimed features, as are claimed by the Applicant.  Thus, the Applicant’s claims are determined to be novel and non-obvious.
Claims 15-18, 27, 34-35, 45-48, 54-55, 58-69 are allowable based on their dependence on claim 14, respectively.

Response to Arguments
Applicant’s arguments filed 05/02/2022 have been considered but are moot in view of the new ground of rejection and because the argument does not apply to the new references applied in the rejection.
Overall, Applicant’s arguments are not persuasive. The claims stand rejected and the Action is made FINAL.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA T NGUYEN whose telephone number is (571)272-1686. The examiner can normally be reached 9:00am -5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRETT FEENEY can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SOPHIA T NGUYEN/Primary Examiner, Art Unit 2822